—Appeal from a judgment of the County Court of Broome County (Mathews, *652J.), rendered November 16, 1999, convicting defendant upon her plea of guilty of the crime of grand larceny in the fourth degree.
Defendant waived indictment and entered a plea of guilty to grand larceny in the fourth degree, as charged in a superior court information. Her subsequent motion to withdraw the plea was denied after a hearing and she was sentenced as a second felony offender to an indeterminate prison term of IV2 to 3 years. On appeal, defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record, we agree. The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, therefore, affirmed and defense counsel’s application to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.